Citation Nr: 0218641	
Decision Date: 12/23/02    Archive Date: 12/28/02

DOCKET NO.  02-15 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for alcoholism.  

2.  Entitlement to service connection for depression, 
claimed to be secondary to alcoholism.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel




INTRODUCTION

The appellant was a member of the Army National Guard from 
August 1977 to October 1978, during which he had a period 
of active duty for training from September 1977 to 
December 1977.  He also had additional service from 
December 1978 to March 1979.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a February 2002 rating action entered by the 
Department of Veterans Affairs (VA) regional office (RO) 
in Indianapolis, Indiana.  It was perfected for appeal in 
October 2002. 

In regard to this appeal, the Board observes that in its 
decision, the RO appears to have considered an absence of 
veteran status on the part of the appellant as the primary 
basis for denying the claim.  Likewise, the appellant's 
representative appears to have considered whether the 
appellant had achieved veteran status as the primary issue 
for the Board.  Although an inquiry into that question 
might result in a basis for arriving at a final decision 
in this matter, the primary claim here has been one of 
service connection for alcoholism and depression secondary 
to alcoholism.  Since the claims lack legal merit, a 
discussion of the appellant's veteran status, or lack 
thereof, is not necessary to dispose of his claims.  
Furthermore, the Board notes the RO also considered the 
claim for depression on a direct basis.  The appellant has 
never contended his depression was incurred in service; 
rather, he expressly raised a secondary service connection 
claim only.  Therefore, the Board has recharacterized the 
issues on appeal to reflect the appellant's actual 
contentions.  


FINDINGS OF FACT

1.  VA compensation benefits for alcoholism is precluded 
by law.  

2.  The appellant is not service-connected for alcoholism, 
which is the condition he claims caused or contributed to 
his depressive disorder.


CONCLUSIONS OF LAW

1.  The claim for service connection for alcoholism lacks 
legal merit.  38 U.S.C.A. §§ 101(16), 105(a), and 1131 
(West 1991); 38 C.F.R. §§ 3.1(m), 3.301(a), (d) (2002).

2.  The claim for service connection for depression as 
secondary to alcoholism lacks legal merit.  38 U.S.C.A. 
§§ 101(16), 105(a), and 1131 (West 1991); 38 C.F.R. 
§§ 3.1(m), 3.301(a), (d), and 3.310 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans' Claims Assistance 
Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002), was 
signed into law.  The VCAA, among other things, eliminated 
the well-grounded-claim requirement and amended VA's duty 
to notify claimants and their representatives of any 
information or evidence necessary to substantiate their 
claims.  See generally VCAA §§ 3, 4, 7.  However, during 
the drafting of the VCAA, Congress observed that it is 
important to balance the duty to assist  

against the futility of requiring VA to develop 
claims where there is no reasonable possibility 
that the assistance would substantiate the claim. 
For example, wartime service is a statutory 
requirement for VA [NSC] pension benefits. 
Therefore, if a veteran with only peacetime 
service sought pension, no level of assistance 
would help the veteran prove the claim; and if VA 
were to spend time developing such a claim, some 
other veteran's claim where assistance would be 
helpful would be delayed.  

146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) (statement 
of Sen. Rockefeller).  Thus, because the law as mandated 
by statute, and not the evidence, is dispositive of this 
appeal, the VCAA is not applicable.  Mason v. Principi, 16 
Vet. App. 129 (2002).  

This case arises out of a formal application for VA 
benefits the appellant submitted to the RO in March 2001.  
In that application, the appellant, (who currently has no 
disabilities for which service connection has been 
established), indicated that he sought benefits for 
alcoholism/blackouts.  The appellant supplemented this 
claim in a statement received shortly thereafter, where he 
wrote that he developed depression because of his 
alcoholism.  The RO denied benefits for these claims in 
February 2002, and this appeal ensued.  

VA's General Counsel has concluded that direct service 
connection for a disability that is a result of a 
claimant's own abuse of alcohol or drugs (a substance 
abuse disability) is precluded for purposes of all VA 
benefits for claims filed after October 31, 1990.  
VAOPGCPREC 7-99; see also VAOPGCPREC 2-98.  That is 
because section 8052 of the Omnibus Budget Reconciliation 
Act of 1990 (OBRA 1990), Public Law No. 101-508, § 8052, 
104 Stat. 1388, 1388-351, amended the status governing 
line of duty determinations and the definition of a 
"service-connected" disability.  38 U.S.C.A. §§ 101(16) 
and 105(a).  Indeed, the relevant statute, 38 U.S.C.A. 
§ 1110, includes the specific language that, ". . . no 
compensation shall be paid if the disability is the result 
of the person's own willful misconduct or abuse of alcohol 
or drugs."  VA General Counsel precedent opinions are 
binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 
(1993).

The appellant's claim for service connection for 
alcoholism must be denied.  The appellant filed this claim 
in 2001, and the law clearly states that service 
connection may not be established on a direct basis for a 
disease or injury that results from a claimant's abuse of 
alcohol or drugs for claims filed after October 31, 1990.  
In a case where the law is dispositive of a claim on 
appeal, the claim should be denied because of lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. 
App. 426, 429-30 (1994).  There being a lack of 
entitlement under the law to direct service connection for 
an alcohol-related disorder, the Board does not have the 
authority to grant the appellant's claim in this case.  
Accordingly, it is denied.  

As to the question of entitlement to service connection 
for depression secondary to alcoholism, the law and 
regulations do contain provisions whereby compensation may 
be provided for disability proximately due to or the 
result of a service-connected disease or injury.  See 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310.  Obviously, 
however, any award of benefits on this theory of 
entitlement would be predicated on the appellant having 
been service connected for alcoholism.  As explained 
above, the appellant cannot be granted service connection 
for alcoholism.  The provisions of 38 C.F.R. § 3.310 only 
apply to service connection for secondary disabilities 
caused by a service-connected disability.  Thus, the Board 
concludes that there is no legal basis of entitlement to 
secondary service connection because the appellant has not 
been granted service connection for the disorder that 
allegedly caused the depressive disorder.  Again, the 
application of the law to the facts is dispositive, and 
the appeal must be terminated because there is no 
entitlement under the law to the benefit sought.  See 
Sabonis v. Brown, 6 Vet. App. 426, 429-30 (1994).











	(CONTINUED ON NEXT PAGE)



ORDER

Service connection for alcoholism is denied.  

Service connection for depression, claimed to be secondary 
to alcoholism, is denied.  


		
	MICHELLE L. KANE
	Acting Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

